DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 1 and 13 is acknowledged. 
The amendment to Claims 1 and 13 overcomes the Claim rejection under 35 USC 112(b).
The applicant’s arguments in combination with the amendment are convincing.
 

Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement between Groups I, II, III, IV, V, VI, and VII, as set forth in the Office action mailed on 1/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/12/2021 is withdrawn.  Claims 5-12, 14, 16-18, 23-24, and 42, directed to Groups II, III, IV, V, VI, and VII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-2, 4-14, 16-24, and 51-52 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical system configured for coupling light from the optical source to the sample, for coupling light from a further optical source to the sample, and for coupling light, including the Raman scattered light, from the sample to the spectrometer, the further optical source being configured to generate light for exciting Raman scattered light in the sample; a housing for housing the optical source and the spectrometer but not the further optical source, wherein the housing defines an aperture for receiving the sample and/or the housing defines one or more windows for coupling light to and from the sample; and an input optical port 
Regarding Independent Claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical system configured for coupling light from the optical source to the sample, for coupling light from a further optical source to the sample, and for coupling light, including the Raman scattered light, from the sample to the spectrometer, the further optical source being configured to generate light for exciting Raman scattered light in the sample; a housing for housing the optical source and the spectrometer but not the further optical source, wherein the housing defines an aperture for receiving the sample and/or the housing defines one or more windows for coupling light to and from the sample; and an input optical port comprised in the housing and configured to allow light from the optical source or the further optical source to enter the housing and to propagate towards the sample in combination with the rest of the limitations of the above claims.
Claims 2, 4-12, 14, 16-24, and 51-52 are allowable at least based upon their dependence on Claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877